Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, D.C. 20036 (202) 419-8429 1933 Act Rule 497(j) 1933 Act File No. 333-170575 1940 Act File No. 811-08495 Direct Dial: (202) 419-8416 December 15, 2010 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Nationwide Mutual Funds (the “Registrant”) SEC File Nos. 333-170575 and 811-08495 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Proxy Statement/Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) does not differ from that contained in Pre-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14, which was filed electronically with the Securities and Exchange Commission on December 13, 2010. Pre-Effective Amendment No. 1 became effective with the Securities and Exchange Commission on December 14, 2010. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8416. Sincerely, /s/ Cillian M. Lynch Cillian M. Lynch
